FILED
                             NOT FOR PUBLICATION                            AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL ANTONIO PUENTE-                           No. 10-73482
AGUIRRE,
                                                 Agency No. A070-952-249
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Miguel Antonio Puente-Aguirre, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen removal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

      The agency did not abuse its discretion in denying Puente-Aguirre’s motion

to reopen as untimely because the motion was filed almost thirteen years after the

agency’s final decision. See 8 C.F.R. § 1003.23(b)(1). Puente-Aguirre failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir. 2007), and failed to present

sufficient evidence of changed circumstances in Peru to qualify for the regulatory

exception to the filing deadline, see 8 C.F.R. § 1003.23(b)(4)(i).

      We do not consider Puente-Aguirre’s contentions regarding the IJ’s

violation of his due process rights, or other remaining contentions, because the

untimeliness determination is dispositive.

      PETITION FOR REVIEW DENIED.




                                             2                                   10-73482